Citation Nr: 0301507	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-06 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran had honorable service from October 1967 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida which denied an increased 
(compensable) rating for atrophy of the right testicle.  
The Board initially entered a decision on this issue in 
August 1997.

A United States Court of Appeals for Veterans Claims 
(Court) decision dated July 1998, remanded this claim to 
the Board for further development.  Subsequently, the 
Board, in March 1999, remanded this issue to the RO for 
further development.  That development having been 
completed, this claim now returns to the Board.


FINDINGS OF FACT

1. The veteran's atrophy of the right testicle is 
manifested principally by complaints of intermittent 
recurrent pain.  The most recent VA examination showed a 
complete absence of the right testicle.  The etiology of 
the complaints of pain could not be determined.

2. The veteran is in receipt of a special monthly 
compensation due to the loss of a creative organ.

3. There are no extraordinary factors resulting from the 
service-connected disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.  It is not 
established that the complaints of pain in the right 
testicle have caused any functional limitation or 
employment interference.



CONCLUSION OF LAW

The criteria for a compensable rating for atrophy of the 
right testicle are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code (DC) 7523 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
December 1992 rating action, and were provided a Statement 
of the Case dated January 1994, and three Supplemental 
Statements of the Case dated June 1994, September 2002, 
and October 2002, as well as a Court decision dated July 
1998, and a Board remand dated March 1999.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  
The RO sent the veteran a letter in April 2002, explaining 
the veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, including Social Security 
records.  The veteran has been afforded two examinations 
during the course of this claim, dated April 1994 and 
August 2001.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that 
there is additional evidence that should or could be 
obtained prior to adjudicating this claim.  Thus, even 
without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

A review of the record reflects that service connection 
was established at a noncompensable level by a September 
1973 decision.  This decision was based on service medical 
records, which showed that the veteran was treated for 
epididymoorchitis and epididymitis in service, and on the 
report of a VA examination, which found that the veteran 
suffered from mild atrophy of the right testicle.  This 
rating was confirmed by several subsequent rating 
decisions.

A rating decision in September 1974 awarded the veteran 
entitlement to a special monthly compensation for loss of 
use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350.

In August 1992, the veteran applied for an increased 
rating for his right testicle atrophy.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record includes the reports of outpatient treatment and VA 
examinations.

In the report of a VA examination dated April 1994, the 
examiner noted the complete absence of the right testicle.  
There was only a small remnant of the spermatic cord in 
the area.  It was not particularly tender, and there was 
no evidence of an inguinal hernia.  There were no 
hydrocele or spermatocele.  The left testicle was of 
normal consistency and about the size of a large marble.  
It was not tender and was otherwise normal.  There were a 
few "shotty" nodes in the left inguinal area.  The veteran 
was diagnosed with a solitary left testicle due to 
complete atrophy of the right testicle, with recurrent 
brief pain, the frequency and duration of which, it was 
noted the veteran reported had not changed appreciatively 
over the years.  The etiology of this pain could not be 
determined.  There was no objective evidence of pain noted 
during the course of this examination.

Social Security records received contain treatment records 
from the 1970s and 1980s, which do make note of the 
veteran's right testicle atrophy, but which primarily deal 
with the veteran's psychiatric disability, for which he 
receives Social Security disability benefits.

The veteran was again seen with continued complaints of 
right testicle pain in September 1997, October 1997, and 
May 1998.

The veteran received a further VA examination in August 
2001.  The report of that examination indicates, in 
relevant part, that the veteran reported that he continued 
to have pain in the right testicle, which he described as 
intermittent, sharp, and pulsing, that would come and go 
throughout the day.  He also reported some pain in the 
left testicle, but not as intense, and which seemed to be 
associated with a right testicular pain.  He did not 
notice any change in pain with sitting, standing, or 
walking.  He did note some pain with ejaculation.  He did 
not report any erectile dysfunction.  He related that he 
was fearful of having sex, in that it might aggravate the 
pain.  He did not have any fever, chills, night sweats, or 
weight loss.  He indicated that he felt he had mumps as a 
child, with testicular involvement, but he could not 
recall which testicle was involved.  On examination, he 
had a normal penis, with an absent right testicle.  The 
examiner indicated that he could not feel any remnant of 
the testicle.  The veteran did not tolerate palpation of 
either testicle well.  The left testicle measured about 
2.5 by 2.5 cm, and appeared normal, but the veteran 
groaned with mild palpation.

The examiner diagnosed the veteran with right testicular 
atrophy, etiology uncertain, possibly congenital, possibly 
secondary to orchitis.  The examiner opined that the 
veteran possibly had an epididymal orchitis in service 
with residual secondary atrophy.  The veteran was also 
diagnosed with chronic pain syndrome, the cause of which 
was not clear.  The veteran appeared to have a very low 
pain threshold on examination.


Law and Analysis

As noted, it is maintained that the noncompensable 
disability evaluation currently assigned to the veteran's 
right testicle atrophy is not adequate.  In this regard, 
it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 
4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, 
unless otherwise specified, the higher of two evaluations 
will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected right 
testicle is currently rated as noncompensable under 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2002), for 
complete atrophy of a testicle.  That code provides for a 
noncompensable rating for complete atrophy of one 
testicle, and a 20 percent evaluation for complete atrophy 
of both testicles.

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected atrophy of the right 
testicle is currently properly rated as noncompensable.  
In this regard, the Board relies on the plain wording of 
Diagnostic Code 7523, which clearly indicates that 
complete atrophy of one testicle warrants a noncompensable 
evaluation.  There is no indication that the veteran 
suffers from complete atrophy of both testicles, such that 
a higher rating would be warranted.  The left testicle is 
reported as normal on recent examination.  There is no 
indicated sexual dysfunction.  

Therefore, the veteran's complete atrophy of one testicle 
warrants a noncompensable rating, the rating the veteran 
is currently receiving.  While he has some phantom pain at 
the site of the completely missing right testicle, the 
cause of this is undetermined.  Moreover, there is no 
objective showing of limitation of function or employment 
impairment due to these complaints.  Pain complaints in 
the left testicle are not service connected at this time.

It is noted that Diagnostic Code 7523 contains a "Note" 
indicating that the evaluation assigned is to be reviewed 
for entitlement to special monthly compensation under 38 
C.F.R. § 3.350.  However, in this case, this has been 
accomplished, as the RO awarded the veteran a special 
monthly compensation for the loss of a creative organ by a 
September 1974 rating decision.  There is no other basis, 
therefore, for an increased award, on the basis of 
complete atrophy of a single testicle.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for his right testicle atrophy on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  There is absolutely no showing that this disorder 
has resulted in a marked interference with employment, and 
there is no indication that it has necessitated frequent 
periods of hospitalization.  In this regard, Social 
Security records received tend to show that the veteran is 
unemployable due to his psychiatric disabilities, not his 
right testicle atrophy.  Further, although the veteran has 
been seen on an outpatient basis periodically for his 
right testicle atrophy during the pendency of this appeal, 
there is no indication that the veteran has been 
hospitalized for this condition.  In the absence of 
evidence of such factors, the Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

